Case: 19-10152   Date Filed: 06/25/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-10152
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:18-cv-00249-HLM



MITCHELL LAVERN LUDY,

                                                             Plaintiff-Appellant,

                                    versus

JAMES W. MILLS,
BRAXTON T. COTTON,
Vice Chairman of Board of Pardons and Parole,
BRIAN OWENS,
JACQUELINE BUNN,
TERRY E. BARNARD,
Chairman of Board of Pardons and Paroles,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (June 25, 2019)
               Case: 19-10152     Date Filed: 06/25/2019    Page: 2 of 3


Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Mitchell Ludy, a state prisoner proceeding pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim. Ludy

asserts that the Georgia State Board of Pardons and Paroles failed to include a

statutorily required eligibility requirement for parole in its rules and regulations,

which, according to him, violated his right to due process by precluding him from

knowing the eligibility criteria for parole.

      A district court must dismiss a complaint if it finds that the complaint fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915A(b)(1). We

review de novo a district court’s dismissal for failure to state a claim under

28 U.S.C. § 1915A(b)(1). Leal v. Ga. Dep't of Corr., 254 F.3d 1276, 1278–

79 (11th Cir. 2001) (per curiam). In evaluating dismissals under § 1915A(b)(1),

we use the same standard that governs dismissals under Fed. R. Civ. P. 12(b)(6).

Id. Allegations in a complaint are accepted as true and construed “in the light most

favorable to the plaintiff.” Leib v. Hillsborough Cty. Pub. Transp. Comm’n,

558 F.3d 1301, 1305 (11th Cir. 2009). Pro se pleadings are liberally construed.

Leal, 254 F.3d at 1280.

      To prevail on his § 1983 procedural due process claim, Ludy must prove that

he was deprived of a constitutionally protected liberty interest. Cryder v.



                                           2
               Case: 19-10152     Date Filed: 06/25/2019    Page: 3 of 3


Oxendine, 24 F.3d 175, 177 (11th Cir. 1994). We have previously held, however,

that the Georgia parole statutes do not create a liberty interest in parole. Jones v.

Ray, 279 F.3d 944, 946 (11th Cir. 2001) (per curiam). Therefore, even construing

his pleadings liberally, Ludy does not have a legitimate claim that entitles him to

relief. Accordingly, the district court did not err in dismissing Ludy’s § 1983

complaint for failure to state a claim.

      AFFIRMED.




                                           3